Clark:, O. J.,
dissenting: The statute requires as a condition precedent to the submission of the proposed school tax, a “petition of one-fourth of the freeholders” in the proposed special school district. No question arises or could arise as to the right of women to vote, for the Constitution prescribes as a qualification of suffrage (Art. YI, sec. 1) that only “male persons” shall be entitled to vote in this State. But the fact that this is a condition precedent to ordering an election, and that the petition is required to be signed by one-fourth of the “freeholders,” and not of the “electors,” shows conclusively that the Legisla*193ture did not consider tbe two words as synonymous. It was trying to protect “freeholders” whose property would bear the burden of the tax, but who might be outvoted by the nonfree-holders) as well as the women freeholders who would have no ballot or voice in the election, if ordered.
The word “freeholder” means the “owner of a freehold,” and has no sex. Any one, male or female, of legal age, who holds an estate in fee simple or for life in realty is a “freeholder” in law. Cummings v. Hyatt, 54 Neb., 38; 2 Bl. Com., 39 and 417; 20 Cyc., 843; 14 A. and E. (2 Ed.), 530; Webster’s Dictionary.
The courts in construing a statute should take the meaning of the Legislature from the standpoint of the present time, and not with any reference to what were the views of judges centuries ago. A woman, whether single or married, who owns realty is a “freeholder,” and, for the very reason that she is not protected by having the right of suffrage when a special tax is to be laid upon her property, ought to be protected by her consent being required to the antecedent and preliminary petition which the Legislature has a right to require before such election can be ordered. There would be small use of such preliminary petition if it was to be signed only by the same class who would vote at the election. In this way the Legislature as a condition precedent to the ordering an election for a fence law has sometimes required that a petition for such election should be signed by a specified number of the “landowners,” because the assessment for the fence would fall only upon property, whereas at the election every male person would be entitled to vote. Similar requirement of a petition by a specified number of “householders” has been required as a condition precedent to other elections.
Shakespeare, who was a fairly good lawyer, stated the law of England in his day when he made Petruchio say of his wife (Taming of the Shrew, Act II, Sc. 2) :
“I will be master of what is mine own.
She is my goods, my chattels; she is my house,
My household stuff, my field, my barn,
My horse, my ox, my ass — my anything.”
*194And Judge Settle in S. v. Oliver, 70 N. C., 60, recognized that till then in this State (1874) a husband had a “right to whip his wife, provided he used a switch no larger than his thumb.” And for the first time the courts in this State then declared that they had “advanced from that barbarism.” Pearson, C. J., a few years before, in S. v. Rhodes, 61 N. C., 453, held that this barbarism was still law in North Carolina. The Court in S. v. Oliver changed it without a statute. S. v. Fulton, 149 N. C., 500.
To construe a statute of the Legislature, passed now, with reference to long antiquated holdings of former judges in regard to women, is illogical and unjust. The average legislator knows nothing of the absolute barbarism of the law formerly as to women, especially married women, as evinced by the above and other rulings. The Legislature votes without any ideas of that kind. It is but fair and just to deem that in passing an act, the legislators are acting with a view to the present consideration paid to women and their present status and, in this case, with knowledge of the fact that our Constitution of 1868— forty-four years ago — made a woman as absolute owner of her property “as if she were unmarried,” and that whether single, married, or a widow, she now owns her property as absolutely as a man. If she owns real estate for life or in fee, she is a “freeholder” fully as much as a man, and when the statute requires that one-fourth of the “freeholders” shall sign a petition before an election is ordered to levy a tax, there is no logical reason, in the light of the present day, for a court construing away her right by holding that she shall not be counted among the other freeholders.
We know that at the present time in ten great States of this country, and in a dozen foreign countries, women exercise the full right of suffrage and of holding any office; that in thirty other States of this Union they vote upon all questions that concern schools, or special assessments upon their property, and our Legislature should be deemed to have been intending to be abreast of the age, and just enough to give women freeholders the privilege of being counted like other freeholders on preliminary petitions requisite to the ordering of an election, tax*195ing their property, more especially since our Constitution does not allow them to vote when the proposition of the tax itself is submitted to the ballot box. In this district there are 61 women freeholders and 158 male freeholders.
Not only have women held the highest office in England, Spain’ and Eussia, as, for instance, Elizabeth and Victoria in England, Isabella in Spain, and Catherine in Eussia, who were among the ablest sovereigns of those countries; not only was Deborah “judge over all Israel,” but, at the present, women are competent to hold office in many countries and in several of our States. In North ■Carolina and generally everywhere in civilized communities they are now members of the bar, bank presidents; physicians, and ministers, and exercise any other avocation they see fit. It is “harking back” to the past and a distinct denial of the progress of the age to hold that under present-day surroundings, and in the light in which woman is now viewed, she is not to be counted as a freeholder when the statute, in order to protect property from being subject to a special tax which can be voted by an electorate, a majority of whom perhaps may not be property holders, provides that there shall be . a preliminary petition signed by “one-fourth of the freeholders.” Considering this evident object of the act, and that a woman is in truth both in fact and in law a “freeholder” equally with a man, if she holds realty for life or in fee simple, she should not be held by a court not a “freeholder” within the purport of this statute because in times past women were subjected to many disabilities and wrongs (and-nearly in every instance by courts inventing such disabilities, and rarely, if ever, by legislation) from which they have been gradually freed by legislation and by the evolution of mankind to a higher state of civilization.
In the only case in which this precise point has been presented, Cummings v. Hyatt, 54 Neb., 38, it was held that a married woman who owned land, for life or in fee, was a “freeholder” and must be counted in passing on a preliminary petition required, under an-act exactly like this, before ordering an election to issue bonds. “Equal Suffrage” or “’Woman’s Suffrage” does not exist in Nebraska, and if it did this point could not have arisen.
*196That ease is exactly in point. We can derive no aid by reference to tbe status of women under tbe feudal system, wbicb was long ago rejected by tbe common sense and sense of justice of our race and tbe remnants even of wbicb were abolished as long ago as 12 Charles II, A. D. 1660, over two centuries and a half ago. Nor is there any help to be bad from decisions like Berry v. Waddell, 31 N. C., 520, concerning tbe meaning of tbe word “freeholder” as one of tbe qualifications for voting and bolding office wbicb are restricted by tbe Constitution to “male persons.” We are here dealing with a statute to provide safeguards in voting taxation, and tbe ownership of property, unlike suffrage, is not restricted to one sex. It is not tbe province of tbe courts to seek out strained analogies, or to delve in tbe debris of a rejected and barbarous legal system to defeat and destroy an act wbicb tbe Legislature has adopted in accord with tbe spirit of an advancing civilization. It is not for us to bivouac always by tbe abandoned campfires of more progressive communities. Tbe courts should construe legislation from tbe standpoint of this age and of tbe men who enact it.
BkowN, J., concurs in dissenting opinion.